DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
Claims 1 and 3-8 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Egeberg (US 2011/0166396) in view of Asoaka (US 2015/0031929).
Regarding claims 1 and 6-8, Egeberg teaches a process for producing high quality naphtha and diesel liquid fuels from a raw material oil [0001] by performing a first hydrodeoxygenation step [0017] followed by hydroisomerization [0038].  Examiner considers the hydrodeoxygenation step to read on the claimed “hydrocracking” step, since Egeberg teaches overlapping conditions.  Egeberg teaches hydrogen pressure of 1-200 bars (0.1-20 MPa) [0024], which overlaps with the claimed range of 0.2-0.95 MPa, LHSV of 0.1-10 h-1 [0024], which overlaps with the claimed range of 0.05-0.5 hr-1, and hydrogen to hydrocarbon ratio of 200-300 Nm3/m3 [0024], which overlaps with the claimed range of 100-1,000 NL/L.  Egeberg teaches hydrodeoxygenation temperatures of 50-350°C [0024], which overlaps with the temperature range identified in the instant specification of 200-500°C [0029].  Egeberg teaches molybdenum supported on alumina, silica, titania, and combinations thereof  (which would include silica-alumina) [0044].  Egeberg hydroisomerization step is performed at 200-500°C [0042], hydrogen pressures of 1-200 bar (0.1-20 MPa) [0042], which overlaps with the claimed range of 0.2-0.95 MPa; LHSV of 0.1-10 h-1 [0042], which overlaps with the claimed range of 0.2-5 hr-1, and hydrogen to hydrocarbon ratio of 200-300 Nm3/m3 [0042], which overlaps with the claimed range of 100-1000 Nl/l.  Egeber hydroisomerization catalyst includes group VIII and/or VI metals selected on alumina, silica, titania, silica-alumina, and zeolites, including Nickel on alumina, zeolite, and silica-alumina [0040].  
Egeberg teaches fossil hydrocarbon fuel feedstock combined with a rewnewable organic materials such as vegetable oil or vegetable fats [0017], [0020],(which reads on the claimed fats and oils).
Examiner notes: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Examiner additionally notes that the Egeberg process is performed in an apparatus including feed members for oil and hydrogen gas, reaction member for hydrocracking (hydrodeoxygenation zone), reaction member for hydrogenation (hydroisomerization), and reaction product collecting member.
Egeberg does not explicitly disclose zeolite for the hydrodeoxygenation/hydrocracking step.
However, Asoaka teaches a similar process for hydroconversion of vegetable oil feeds to produce fuel oil [0001], [0046].  Asoaka teaches that in addition to silica or alumina, zeolites may be used as supports [0038].  Asoaka teaches the conditions overlapping with Egeberg [0051-53].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the zeolite of Asoaka in place of the alumina catalyst of Egeberg, since Asoaka teaches such is suitable for the same process of converting veggie oils to produce fuels.  It is not seen where such a modification would result in any new or unexpected results.
Egeberg teaches the raw material is a mixture of rapeseed oil and fossil LGO [0045].  Egeberg additionally teaches vegetable oils, animal fats, tall oil, fame, combinations thereof [0020].  Suitable vegetable oils include rapeseed, soybean, corn, coconut, palm, and cotton oils [0020].  Suitable animal fats include bacon grease, yellow grease, lard, butter, and tallow [0020].
Regarding “consisting essentially of” language, Examiner notes MPEP 2111.03, III: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.".   Examiner notes that the claim recites “a raw material oil consisting essentially of fats and oils” and further that the “fats and oils comprise one or more members selected from . . .”.  Such “comprising” language is open and would include further additional components, such as the mineral oil feedstocks disclosed in Egeberg.
Regarding claim 3
Regarding claim 4, Egeberg teaches Group VIII and VI metal supported on the hydroisomerization catalyst [0040].  Examiner notes that group VIII and VI encompasses iron, platinum and cobalt.
Regarding claim 5, Egeberg does not teach controlled carbon distribution depending on purpose or low temperature flowability and oxidation stability products.
However, Egeberg teaches the same process steps applied to the same feeds at the same conditions, as discussed above.
Therefore, it is expected that the same products would result.  It is not seen where Applicant has distinguished the process steps in this regard.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The raw material has been amended to be “fats and oils” and would not require the desulfurization step of Egeberg.
Regarding Applicant’s first argument, Egeberg teaches a rewnewable organic materials such as vegetable oil or vegetable fats [0017], [0020],(which reads on the claimed fats and oils) fed to hydrodeoxygenation step [0017, 24], which reads on the claimed hydrocracking conditions.  It is not clear where Applicant has distinguished the process steps in this regard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0362537 – teaches MgO catalyst support [0029] for hydrogenation of veggie oils [0024] at hydrogen pressures of 1-10 bar [0034]
US 2015/0031929 – teaches low hydrogen pressures for treatment of veggie oils [0046-0053]
US 2008/0161614 – teaches low overall pressure, and that hydrogen pressure selection is critical
US 2012/0238792 – teaches hydrodeoxygenation with catalysts at low hydrogen pressure
US 2012/0016167 – teaches hydroprocessing biocomponent feeds with low pressure hydrogen streams
US 2004/0230085 – teaches process for producing hydrocarbon from biological feeds
US 4,097,364 – teaches using low hydrogen pressure in hydrocracking
US 2015/0225657 – teaches two stages of hydrotreatment with hydrogen partial pressure of 0.5 MPa
US 2014/0135542 – teaches preparing fuel using biological materials
US 2012/0116138 – teaches hydrogen pressures of 0.69 MPa in HDM, HDS, HDN, or HDO 
US 2008/0156694 – teaches selecting hydrogen partial pressure
US 2010/0298616 – teaches hydroisomerization pressures of 0.01-10 MPa

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771